Order Issued March 21, 2013 Withdrawn; Order filed March 22, 2013




                                        In The

                     Fourteenth Court of Appeals
                                      ____________

                              NO. 14-13-00011-CV
                                      ____________

      KERRY A. KILBURN AND CYNTHIA H. KILBURN, Appellant

                                          V.

          FORT BEND COUNTY DRAINAGE DISTRICT, Appellee


                On Appeal from the County Court at Law No 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-CCV-044047

                                       ORDER

      On March 21, 2013, this court issued an order requiring appellants to file a
brief by April 22, 2013 or risk dismissal for want of prosecution. It was brought to
the clerk’s attention that the brief had been filed February 28, 2013. Therefore, we
issue the following order:

      This court’s March 21, 2013 order is withdrawn. Appellee is ordered to file
a brief on or before April 2, 2013.
PER CURIAM